McCay, Judge.
This case turns entirely upon the evidence, and upon the construction of Stokes’ letters. We do not think there is anything in Stokes’ letters binding him to send to fluncan & Johnson the whole of the cotton crop of Hunt and Bryan. We can easily see how the parties might have so expected, and we do not doubt but that Stokes himself so expected.
But this was a common expectation, growing out of the *299confidence of all the parties, that the crop would pay everything and leave Hunt and Bryan a surplus for their own use. This expectation cannot be derived from any agreement by Stokes, or any promise of his in his letters. The evidence of Mr. Johnson, taken literally, it is true, establishes this as well as that of Mr. Dnncan, but the latter says he was not at home during the year, and professedly states nothing on his own knowledge, while Mr. Johnson, though he states and repeats, over and over again, Stokes’ agreement, at the same time states that he derives that agreement solely from the letters he produces, admitting that there was nothing but these to base his statements upon. On looking carefully at these letters we feel satisfied that they contain no such agreement, and wé will not disturb the verdict of the jury-
It is not our province to judge of the facts of a case in the teeth of the verdict of a jury, unless the verdict and the facts be so antagonistical as to make a case of prejudice, mistake, etc. True, the Judge has, in this case, granted a new trial, and, as a general rule, we will not interfere with his discretion in such cases. But we do not think the verdict in this case was contrary to the evidence, and the Judge doubtless acted mainly upon his construction of the letters. As we have said, we do not think there is anything in the letters binding Stokes to the extent supposed by the Judge, and so believing, we think the verdict is with rather than against the weight of evidence.
Judgment affirmed.